by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered March 14, 2006, convicting him of burglary in the second degree, criminal possession of stolen property in the fourth degree (three counts), criminal possession of stolen property in the fifth degree (two counts), and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his conviction for burglary in the second degree must be reversed because the People failed to prove by legally sufficient evidence that he intended to commit a crime at the time he entered the premises is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 20 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that the evidence was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Lide, 192 AD2d 557, 558 [1993]). Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s contention, raised in his supplemental pro se brief, that he was denied the effective assistance of counsel is without merit. Considering the totality of the evidence, the law, and the circumstances of the case, the defendant’s trial counsel provided meaningful representation (see People v Benevento, 91 NY2d 708, 712-713 [1998]; People v Baldi, 54 NY2d 137, 147-148 [1981]).
The defendant’s remaining contentions, raised in his supplemental pro se brief, are unpreserved for appellate review (see CPL 470.05 [2]) and, in any event, are without merit. Skelos, J.E, Covello, Balkin and Dickerson, JJ., concur.